UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of report (Date of earliest event reported):August 21, 2014 Nexus Enterprise Solutions, Inc. (Exact name of registrant as specified in its charter) Wyoming 333-184832 45-2477894 (State or Other Jurisdiction (Commission File Number) (IRS Employer of Incorporation) Identification No.) 5340 N. Federal Highway Ste. 206, Lighthouse Point, Florida 33064 (Address of Principal Executive Officers)(Zip Code) Registrant's telephone number, including area code: 800-781- 7970 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [_] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [_] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [_] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [_] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers (a) On August 21, 2014 Jason Foster tendered his resignation from his role as Chief Architect effective August 22, 2014. (b) On August 21, 2014 Stanley Rapp submitted his resignation from the Board of Directors of Nexus Enterprise Solutions, Inc. effective August 22, 2014. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: August 21, 2014 By: /s/ James Bayardelle
